DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 06/21/2022, with respect to claims 19-38 have been fully considered and are persuasive.  The rejections of previous office action have been withdrawn. Upon further searches and considerations, claims 19-38 are allowed because none of prior arts individually or in combination disclose the concept of claim limitation “a list of one or more items having an ability to access content of a network media service via an account authorized by a provider of the network media service, the one or more items comprising at least one application, a grouping of two or more applications, at least one electronic device, at least one application instance on a specific device, or any combination thereof; and a set of access revocation affordances, wherein each of the set of access revocation affordances corresponds to one of the one or more items to selectively trigger revocation of the ability to access the content of the network media service by the corresponding item; receive an input associated with one of the set of access revocation affordances; and in response to receiving the input, cause revocation of the ability to access the content of the network media service by an item corresponding to the one of the set of access revocation affordances despite the account being still authorized” as recited in the independent claim 19, 33, and 36.
Allowable Subject Matter
Claims 19-38 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425